Citation Nr: 1755628	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee instability.

2.  Entitlement to an increased evaluation for service-connected right ankle degenerative joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1974 until September 1994.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction resides with the RO in Columbia, South Carolina.

The 2011 August rating decision granted service connection for right knee instability and assigned an initial 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  That rating decision also continued the Veteran's service-connected right knee chondromalacia at a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, DC 5260 based on limitation of motion.  As noted in the Board's February 2015 decision, the Veteran only appealed the rating assigned for his service-connected right knee instability, therefore the issue of entitlement to an increased rating for right knee chondromalacia with pain and limitation of motion is not before the Board.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The Legacy Content Manager (LCM) contains a transcript of that proceeding.  LCM also contains additional VA treatment records from September 2005 to January 2013, and a March 2017 addendum opinion on the Veteran's right knee disorder.

This case was previously remanded by the Board in February 2015 and December 2016, and has since been returned for further appellate review.  The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran does not have right ankle ankylosis.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 20 percent for service connected right ankle degenerative joint disease have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the February 2015 and December 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the February 2015 remand, the Board directed the AOJ to afford the Veteran another VA examination to assess the severity of his right ankle disorder.  In the December 2016 remand, the Board directed the AOJ to obtain an adequate VA examination that addressed all criteria necessary to rate the disability and clarify whether the Veteran had ankylosis of the right ankle.  The requested examination was provided in January 2017, but the examiner did not specify whether there was pain in nonweight bearing or in active or passive motion as directed.  See e.g. 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as the Veteran is currently in receipt of the highest available schedular rating based on limitation of right ankle motion without ankylosis, these findings would have no material impact on the Veteran's disability evaluation.  Thus, the absence of those findings does not prejudice the Veteran and the Board will proceed to address the merits of the claim.  

Increased Evaluation: Right Ankle

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the most relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

The Veteran's right ankle degenerative joint disease is currently evaluated as 20 percent disabling under DC 5271 for marked limitation of motion.  Higher ratings for the ankle are only available under DC 5270 for ankylosis of the ankle, as the Veteran has not shown any impairment of the tibia and fibula. See 38 C.F.R. § 4.71a, DCs 5262, 5272, 5273, 5274 (2017).  For ankylosis, a 30 percent rating for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5270.

The Veteran underwent a right ankle VA examination in January 2010.  The Veteran reported that since he was last examined, his right ankle had worsened.  He reported that due to his right ankle, he would fall an average of 3 times per month.  He reported increased pain, decreased mobility, and increased stiffness.  He also reported intermittent locking, instability, and swelling.  The examiner noted that the Veteran was employed, but his right ankle symptoms affected his mobility and weight bearing status.  He also had difficulty doing chores and sleeping.  The Veteran reported flare ups of ankle pain that would occur daily and last all day.  He reported using a brace and a cane with good response.  

The Veteran underwent another VA joints examination in May 2011.  The Veteran complained of constant right ankle pain aggravated by standing and periods of immobility of the ankle.  He also complained of constant swelling, instability, and popping in the ankle.  He reported that his usual occupation as a computer programmer was not significantly affected by his ankle problems as his job mainly required sitting.  In his activities of daily living, however, he could no longer do yard work or help with routine household chores.  Flare ups of the right ankle mainly occurred with immobility or with stepping the wrong way which would lead to periods of excruciating pain lasting minutes to hours.  The Veteran had to stay off his feet during a flare up.  There was medial tenderness to palpation of the right ankle and a well-healed surgical scar on the medial ankle.  Stability and strength testing were normal.  

An August 2011 VA orthopedic consultation documented the Veteran had right ankle range of motion limited to 30 degrees in plantar flexion and 0 degrees in dorsiflexion.  He reported pinching and popping with activity, and examination showed soft tissue enlargement in that area.  

An April 2013 physical therapy note documented the Veteran had constant ankle pain he rated as a 4 on a pain scale of 1 to 10.  He reported walking 4 miles a day for a weight loss program.  He noted a feeling like his ankle was popping when he was walking.  He reported intermittent swelling that was chronic in nature.  The Veteran said he worked as a computer programmer and was independent in his activities of daily living.  There was no evidence of instability following ligament testing.  The Veteran's gait was antalgic, with decreased weightbearing on the right.  

In June 2013 the Veteran was fitted with a new ankle brace.  At a July 2013 VA primary care appointment, the Veteran reported that without his knee and ankle braces he would be unable to walk due to instability, locking, and falling

The Veteran underwent another ankle VA examination in August 2013.  The examiner noted a current diagnosis of degenerative joint disease of the right ankle.  The Veteran reported constant swelling and pain rated as a 2 on a pain scale of 1 to 10.  The Veteran reports flare-ups of ankle pain to 10 out of 10 that occurred twice per month.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or a history of astragalectomy.  The Veteran had a surgical scar from right ankle surgery that was neither painful nor unstable, and did not measure greater than 6 square inches.  The Veteran required constant use of an ankle brace.  Diagnostic testing showed degenerative arthritis changes of the right ankle, and postoperative changes of the distal tibia.  The Veteran's right ankle condition did not preclude gainful employment; but impacted his ability to lift up to 50 pounds, walk up to half a mile, or stand up to one hour.  

At an August 2013 VA physical therapy appointment the Veteran reported having significant benefit from the right ankle brace.  He reported reduced pain and swelling, and stated he was able to walk long distances without significant pain or feeling of the ankle giving way.  He denied any falls.  There was no instability, but muscle strength was decreased in right plantar flexion and dorsiflexion.  The Veteran was assessed as having improved pain and function.

The Veteran submitted a private physician's report in April 2014 that documented the Veteran reported constant ankle symptoms.  The Veteran described shooting right ankle pain with motion.  At that time, the Veteran reported his ankle pain moderately interfered with his work and social activities.  The Veteran reported increased symptoms when standing, climbing stairs, traveling, walking, and during weather changes.

At the July 2014 Board hearing, the Veteran reported that he had significant right ankle pain that he rated as a 6 to 7 on a pain scale of 1 to 10, with flare-ups of symptoms.

The Veteran underwent another VA ankle examination in April 2015.  At that time the Veteran indicated that he had frequent pain episodes during periods of increased activity such as walking or standing, and reported functional impairment of the joint.  The examiner noted a current diagnosis of degenerative right ankle arthritis.  The examiner indicated that the Veteran had additional contributing factors of disability, including less movement than normal due to "ankylosis, adhesions etc.," weakened movement due to a "muscle or peripheral nerve injury, etc.," disturbance of locomotion, and interference with standing.  However, the examiner then indicated that muscle strength was normal in plantar flexion and in dorsiflexion, there was no reduction of muscle strength, no muscle atrophy, and no ankylosis.

The Veteran underwent another VA ankle examination in January 2017, at which time he reported that his ankle was "bone on bone" and he was wearing high top boots with inserts.  He reported flare-ups of ankle symptoms in the form of dull achy pain that became sharp with climbing stairs.  The Veteran reported he was also unable to walk long distances or climb stairs for long periods of time.  There was objective evidence of crepitus.  The examiner did not identify any additional contributing factors of disability.  Muscle strength testing was normal, and the Veteran did not have muscle atrophy.  There was no right ankle ankylosis or instability.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or history of astragalectomy.  The examiner indicated that the Veteran's right ankle disorder did not impact his ability to perform any type of occupational task, such was standing, walking, lifting, or sitting.  

The Board finds that based on the foregoing, entitlement to a disability evaluation higher than 20 percent for right ankle degenerative joint disease is not warranted as the Veteran does not have right ankle ankylosis.  See January 2017 VA examination.  The August 2011 VA record noted the Veteran's range of motion as 30 degrees in plantar flexion and 0 degrees in dorsiflexion - thus no ankylosis was present at that time.  The statement of the 2015 VA examiner that the Veteran had had additional contributing factors of disability, including less movement than normal due to "ankylosis, adhesions etc.," is inconclusive and contradicted by that examiner's later conclusion that the Veteran did not have ankylosis.  As such, the preponderance of the evidence demonstrates that the Veteran does not have ankylosis of the right ankle and entitlement to an evaluation higher than 20 percent for right ankle degenerative joint disease is not warranted.  

Nor is a separate rating warranted for painful or unstable scars associated with the right ankle disorder.  The Veteran has a scar on the right ankle, but it is neither painful nor unstable, and did not measure greater than 6 square inches.  See August 2013 VA examination.  Thus, a compensable evaluation is not warranted as scar is not of the head, face, or neck, is not deep or nonlinear, is not 144 square inches or grater, is not unstable or painful.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2017).

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right ankle degenerative joint disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's reported symptoms of falling multiple times a month, instability, swelling, and popping are not expressly contemplated under DC 5271 which is based on limitation of range of motion with consideration of functional loss and the Deluca provisions.  Nevertheless, despite these symptoms the record does not show that they result in marked interference with employment and frequent hospitalizations.  The Veteran stated that his right ankle symptoms did not significantly affect his sedentary employment.  See May 2011 VA examination.  In April 2014, the Veteran reported that his symptoms only moderately interfered with his work and social activities.  See April 2014 physician report.  In 2013 the Veteran reported walking 4 miles as part of a weight loss program at his job.  AT the 2017 VA examination, the Veteran reported he was also unable to walk long distances or climb stairs for long periods of time.  The examiner determined that the Veteran's right ankle disorder did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  There are no hospitalizations for right ankle symptoms during the appeal period, or other evidence of marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 


ORDER

Entitlement to an evaluation higher than 20 percent for right ankle degenerative joint disease is denied.  


REMAND

Although the Board regrets the additional delay, remand is required for additional development prior to appellate review.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The December 2016 Board remand directed the AOJ to obtain a VA examination and opinion that addressed the following:  (1) identified all symptoms attributable to right knee instability, to include subluxation, instability, giving way, effusion, or other associated symptomatology; (2) assessed the severity of each symptom and note whether the Veteran's instability or other impairment of the knee was characterized as slight, moderate, or severe; and (3) addressed private October 2014 MRI studies of the right knee and the Veteran's hearing testimony to determine whether the Veteran had a semilunar cartilage condition with frequent episodes of locking, pain, and effusion into the joint.  

A March 2013 primary care note documented the Veteran had bilateral knee pains and swelling made worse after walking.  The Veteran was prescribed hinged knee braces.  At an August 2013 VA examination, the Veteran reported pain, instability, locking, and popping.  Examination showed medial lateral instability of the right knee was 1+.  August 2014 VA primary care notes document the Veteran continued to have bilateral knee pain and swelling.  At an April 2015 VA examination, the Veteran gave a history of constant pain, instability, locking, and popping.  Examination showed evidence of pain, crepitus and locking.  December 2015 VA physical therapy records document the Veteran's primary complaint at that time was knee instability rather than knee pain.  Examination showed no effusion, and no obvious ligament instability.  A March 2016 VA treatment record documented bilateral knee pain associated with intermittent swelling with prolonged walking and standing.  Examination showed mild bilateral effusion on the patellar sides.  

The Veteran underwent another VA in January 2017.  The examiner documented that the Veteran complained of knee pain, but found that joint testing was negative for joint instability.  The examiner indicated that the Veteran did not have a history of or current subluxation, lateral instability, or effusion.  The examiner also indicated the Veteran did not have a semilunar cartilage condition, but did not address the October 2014 private MRI report as directed by the prior Remand.  In a February 2017 addendum, the examiner wrote that the October 2014 private MRI clearly indicated the Veteran had patellofemoral chrondromalacia.  The examiner then explained that at the last examination, the only symptom the Veteran reported was pain.

Unfortunately, remand is again required as the Board finds there is insufficient information to rate the disability based on the 2017 examiner's report.  The 2017 examiner indicated the Veteran's only right knee symptom was pain, which contradicts other evidence of record documenting complaints of instability, swelling, and effusion.  If the Veteran's symptoms have improved, the Board needs evidence documenting the timeframe of the improvement to determine if staged ratings are applicable.  If possible, the examiner is requested to provide a retrospective opinion that assesses the severity of the Veteran's right knee instability or other impairment of the knee characterized as slight, moderate, or severe for the entire period based on review of the available medical treatment records documenting symptoms of instability, locking, popping, and effusion and the Veteran's testimony.  

Also, the examiner indicated that the October 2014 MRI results clearly showed a diagnosis of patellofemoral chondromalacia.  In addition, that diagnostic report also shows a diagnosis of fluid filled tear of the posterior horn of the medial meniscus.  The examiner did not explain if the diagnosed meniscal tear was in error, or otherwise adequately explain why the Veteran does not have a current diagnosed semilunar cartilage condition.  Thus, clarification is again required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to (1) determine the current severity of the service-connected right knee instability; and (2) obtain a retrospective opinion as to the nature and severity of the Veteran's right knee disability from February 2011 onward.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  In addition, the examiner must do the following:

a) elicit a detailed testimony from the Veteran regarding his right knee symptoms.  Identify all symptoms attributable to the service-connected right knee instability, to include whether there is any subluxation, instability, giving way, locking, effusion, or other associated symptomatology.  If the Veteran no longer experiences these symptoms, elicit testimony from the Veteran regarding when the symptoms improved.

b) assess the current severity of each symptom, and specifically note whether the Veteran's instability or other impairment of the knee is characterized as slight, moderate, or severe.  

c) provide a retrospective opinion on the severity the Veteran's right knee instability symptoms from February 2011 onward, and specifically note whether the Veteran's instability or other impairment of the knee is characterized as slight, moderate, or severe.  In providing this information, elicit a testimony from the Veteran regarding his symptom history, and review the following records:  (1) an August 2013 VA examination documenting reported symptoms of instability, locking, and popping with evidence of medial lateral instability of the right knee; (2) August 2014 VA primary care notes documenting ongoing knee swelling; an April 2015 VA examination documenting a history of instability with evidence of crepitus and locking; (3) December 2015 VA physical therapy records documenting the Veteran's primary complaint at that time was knee instability rather than knee pain; and (4) a March 2016 VA treatment record documented intermittent swelling knee with prolonged walking and standing, and evidence of mild effusion on the patellar side.  

d) review the October 2014 MRI report documenting diagnoses of right knee patellofemoral chondromalacia and fluid filled tear of the posterior horn of the medial meniscus, and opine whether it is at least as likely as not that the Veteran has a semilunar cartilage condition.  If the Veteran does not have a right knee meniscal tear as identified on the October 2014 MRI, the examiner must fully reconcile their findings and explain why that diagnosis no longer applies.

Each opinion provided must be supported by a fully articulated explanation that considers the Veteran's competent lay testimony regarding symptoms and relevant evidence.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


